Defendant-appellant, Douglas Foley, appeals from his conviction in Hamilton County Municipal Court for failure to display a valid driver's license. In his first assignment of error, Foley contends that failure to display a valid driver's license when it is not in the driver's possession is not a vilation of R.C.4507.35. Foley maintains correctly that pursuant to the statutory language, a failure to display a license is only a violation of the statute if the license is "on or about" the driver's person and the driver refuses to show the license to a police officer upon request. If the license is not on the driver's person, as was the situation in the case before us, then no more than a prima facie violation is established, which may be rebutted upon satisfactory proof of a valid driver's license. State v. Green
(1984), 13 Ohio Misc.2d 14, 13 OBR 301, 462 N.E.2d 466; State v.Bankston (Oct. 2, 1986), Montgomery App. No. CA 9811, unreported, 1986 WL 11114.
Foley rebutted the prima facie case against him by exhibiting his valid driver's license in court. Accordingly, no violation of R.C. 4507.35 was established. Foley's first assignment of error is sustained.
Because Foley's first assignment of error is sustained, his second assignment of error is moot. App.R. 12(A)(1)(c).
Therefore, the judgment of the trial court is reversed, and the defendant-appellant is discharged from further prosecution in this case.
Judgment accordingly.
HILDEBRANDT, P.J., MARIANNA BROWN BETTMAN and PAINTER, JJ., concur. *Page 210